ON MOTION POR RE-HEARING.
Hall, J.
We expressly based our opinion that the plaintiff and Neilson were not fellow-servants, upon the facts stated in the declarations of law and therein submitted to the court for its finding. Those facts are, that Neilson was the defendant’s section foreman, and was-superintending, for defendant, the work of taking up- and removing the rail in question, and had entire control and charge of the section hands, with power to employ and discharge them, and that plaintiff was subject to his orders and directions, and that while so engaged, and in obedience to the directions and commands of said Neilson, plaintiff picked up a rail, and was assured by said Neilson, when enquired of if it was free and clear, that it was, and to throw it out, and that it was not free and clear, and by reason thereof, rebounded and flew back upon plaintiff and cut off one of Ms toes. Those facts, having been found by the trial court, we assumed in our opinion to be true, and under those facts we held that in this case the plaintiff and Neilson were not- fellow-servants, and that Neilson was the defendant’s vice principal. We see no reason for changing our opinion.
In Moore v. Wabash, St. Louis & Pacific Railway Company (84 Mo. 481), it was held that a foreman of' car repairers, who had sole charge and control of hands-employed to repair cars was not the fellow-servant of a car repairer in Ms charge, and under Ms control, direction, and command. In that case', the foreman ordered and directed the plaintiff to repair the draw-head of one of the freight cars of the defendant, then standing with-other freight cars upon the side track, while the cars were detached from any engine. The foreman promised *469plaintiff that he would protect him while repairing the draw-head, and would prevent and keep away other trains and all engines. By the negligent failure of the ■foreman to keep his promise, the plaintiff was injured. It was held, that, as to the protection of the plaintiff, as do the direction and management of the business entrusted to him, the foreman was the alter ego of the ■defendant, and not the plaintiff’s fellow-servant. It was further said: “We recognize the principle that one may net in the dual character of a representative of the master, and as a fellow servant. If it had been the duty ■of the foreman, in this case, to assist, when necessary, in the manual labor of repairing the car, in addition to the other duty of superintending, controlling, and directing such work, and he had gone under , the car with plaintiff to assist in repairing it, and by some negligent or unskilful act, while so engaged, injured the plaintiff, the latter could not have recovered without proof of facts which entitle one to recover when injured in consequence •of the negligence or unskilfulness of a fellow-servant. Under the circumstances proved in this case, we think that plaintiff and Kisler (the foreman) were not fellow servants.”
It may be well to say that the evidence in the case at bar shows that Neilson had been assisting the plaintiff and another section man in taking up the rail in proof, but that at the time referred to in the declarations of law, Neilson did not have hold of the rail. He was three ■or four feet north of the north end of the rail. It was the north end of the rail about which the plaintiff made his inquiry, and which was not free and clear. We hold, that in assuring the plaintiff that the rail was free, and in ordering the plaintiff to throw the rail out, Neilson was the vice principal of defendant, and not the plaintiff’s fellow-servant. As the representative of the defendant, as its alter ego, he was directing and managing the work of removing the rail, and was not assisting the plaintiff as a co-laborer in so doing.
With the concurrence of the other judges,
the motion for re-hearing is denied.